Citation Nr: 0015499	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  95-36 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post traumatic headaches.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a left (minor) little finger fracture.

3.  Entitlement to an initial compensable evaluation for 
residuals of laparotomy with liver laceration.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1984 to 
October 1988.  

This appeal arose from an April 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO granted entitlement to service 
connection for post traumatic headaches secondary to a closed 
head injury, residuals of a fracture of the left little 
finger, and status post laparotomy with a history of liver 
laceration with noncompensable evaluations assigned effective 
November 30, 1990.  

The appeal was subsequently transferred to the RO in 
Portland, Oregon.  

In March 1995 the RO, in pertinent part, assigned an 
increased (compensable) evaluation of 10 percent for post 
traumatic headaches, and affirmed the other determinations 
previously entered.  

The RO affirmed the determinations previously entered in 
February 1999.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

The issues listed on the title page have been rephrased 
slightly to reflect that the veteran's claims are for a 
higher initial evaluations rather than increased rating 
claims.  This distinction was drawn in the case of Fenderson 
v. West, 12 Vet. App. 119 (1999), in which it was held that 
in appeals from an initial assignment of a disability 
evaluation, ratings may be "staged" (i.e., different 
ratings may be assigned for different periods of time).  





FINDINGS OF FACT

1.  The service-connected post traumatic migraine-type 
headaches occur by history every week or two and are not 
prostrating.  

2.  Residuals of the service-connected left (minor) little 
finger fracture include periodic subjective feelings of 
stiffness and aching but not arthritic changes or ankylosis.  

3.  No objective residuals of the service connected 
laparotomy with liver laceration have been identified.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for post traumatic headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.124a, Diagnostic Codes 8045, 8100 (1999).  

2.  The criteria for an initial compensable evaluation for 
residuals of a left (minor) little finger fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 
4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5003, 5227 (1999).  

3.  The criteria for an initial compensable evaluation for 
residuals of laparotomy with liver laceration have not been 
met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.10, 4.114, 4.118, Diagnostic Codes 7301, 7311, 7803, 
7804, 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A VA examination was conducted in March 1991.  The veteran 
reported headaches one time per week, lasting a few hours.  
She also reported off and on aching of the left fifth 
metacarpal, which was healed status post fracture.  

The veteran was right handed.  The examination was normal 
with respect to the head.  Left hand motion was described as 
full and free.  A long abdominal incisional scar was 
observed.  The impressions included residuals of an 
automobile accident with headaches, residuals of a fracture 
of the left fifth finger with pain, and status post 
laceration without residuals.  

A barely legible hospital report dated in January 1992 shows 
that the veteran was seen for a complaint of a headache for 
three days.  She was able to give a history and denied 
associated visual problems, nausea, tingling and other 
symptoms.  However, she did indicate that symptoms would wake 
her at night.  It appears that the headaches were designated 
"level 3."  The assessment was tension headache.  

In her substantive appeal the veteran stated that headache 
symptoms were the most repetitive.  She reported that she did 
not go the hospital every time they would occur and noted 
that headaches made it difficult to attend college.  

With respect to her abdominal scar the veteran stated in her 
substantive appeal that she would hurt when lying on her 
stomach because the scar would not stretch like regular skin.  

Additional VA examinations were provided in April 1994.  An 
internal medicine examination found the veteran's operative 
scar to be healed, linear and non-irritated.  It was keloid-
like and 30 centimeters in length.  

Examination of the abdomen resulted in no abnormal findings.  
The veteran reported stomach pain but the examiner found that 
this could be due to tuberculosis prophylaxis or pregnancy.  

The examiner remarked that with regard to the liver rupture 
caused by the accident in service, there was no residual 
damage.  Based on normal liver serology it was assumed that 
there was a successful healing.  Slight changes in urine 
sediment could be attributed to pregnancy and did not 
indicate illness.  The pertinent diagnosis was healed liver 
tear after a blunt stomach trauma.  

An orthopedic examination report noted no complaints with 
respect to the left hand.  The examiner observed unrestricted 
use of the arms and hands when the veteran undressed; there 
was no impairment of fine motor function (e.g. when 
buttoning).  In fact, there was nothing externally unusual 
about the hands.  All types of grasping could be performed 
with sufficient strength in an unimpeded manner.  
Sensitivity, circulation and calluses were normal on both 
sides.  The examiner noted no joint changes indicative of 
disease.  

X-rays of the left hand noted normal findings appropriate for 
the veteran's age without any recognizable consequences of 
the fracture in the area of the left small finger.  The 
diagnosis was healed fracture of the left small finger.  

The VA neurology examination focused on the veteran's history 
of headaches.  These were described as being on either the 
right, left, or as affecting the entire head.  She reported 
accompanying nausea once.  Pain was stated to last for a 
period of hours for up to three days.  She denied improvement 
with medication although she noticed improvement with sleep.  

No abnormal findings were noted on examination.  An 
electroencephalogram (EEG) was conducted and yielded normal 
results.  The diagnoses of the examiner included vascular-
motor headaches and no focal findings, either clinically or 
on EEG, after a closed head -brain trauma in 1985.  

In November 1997, further VA examinations were provided.  The 
veteran reported at the general medical or internal medicine 
examination that with respect to her abdominal injury in 
service, she was not aware of any residual liver problems.  
She reported some right lower quadrant abdominal discomfort 
about two weeks before the examination, which was not causing 
any further problem for her.  

The examination revealed some mild right lower quadrant 
tenderness to deep palpation but the abdominal examination 
was otherwise unremarkable.  The diagnosis was no apparent 
residual problems from the liver laceration.  

A VA orthopedic examination of the left little finger noted 
complaints of pain over the left fifth metacarpal with cold 
temperatures and dampness.  The veteran was right-hand 
dominant.  She denied any decreased range of motion in the 
finger, hand weakness, numbness or tingling.  

The examination showed normal cascading of the fingers with 
no muscle atrophy, discoloration, swelling or obvious 
deformity.  There was no tenderness on palpation.  Radial 
pulses were 2+/4 bilaterally.  Ranges of motion were as 
follows:  metacarpophalangeal (MCP) joint 0 to 100 degrees; 
proximal interphalangeal (PIP) joint 0 to 105 degrees; and 
distal interphalangeal (DIP) joint 0 to 60 degrees.  Grip 
strength was 30 pounds on the left versus 45 pounds on the 
right.  Two-point discrimination was intact and sensation was 
5/5 throughout.  The diagnosis was status post fracture of 
the left small finger, stable.  

A VA neurological examination of the veteran's headache 
complaints in November 1997 noted a history of headaches 
every one to two weeks, occurring repeatedly over three days 
and lasting a few hours.  She described the headaches as a 
heavy feeling on the top of her head or in one of her 
temples.  According to her history she was able to continue 
her daily activities and could often abort the headaches with 
Tylenol.  She denied using stronger pain medication or 
migraine prophylaxis.  The examiner could find no record in 
her chart of the veteran seeking medical attention for 
headaches.  

The veteran stated that headaches could be brought on by 
stress or occasionally red wine.  There was some family 
history of migraines.  

The examination was unremarkable.  The diagnosis was post 
traumatic migraine.  The examiner stated that the veteran 
continued to have non-prostrating headaches, which probably 
represented common migraines.  She denied headaches prior to 
the reported trauma so her headaches were considered to be 
post traumatic migraines.  There was no evidence of cognitive 
impairment.  

The examiner noted that she was working in quality assurance 
for a software company and that an EEG in 1994 was normal.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4 (1999).  
In determining the disability evaluation, VA must acknowledge 
and consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record, 
and explain the reasons and bases used to support its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The percentage ratings contained in the rating schedule 
represent, as far as practicable, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  For 
application of the rating schedule, accurate and fully 
descriptive medical examinations are required with emphasis 
on the limitation of activity imposed by the disabling 
condition.  It is essential, both in examinations, and in the 
evaluation of disability, that each disabling condition be 
viewed in relation to its history.  38 C.F.R. § 4.1 (1999).  
See also 38 C.F.R. § 4.2 (1999).  



The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
supra, the United States Court of Appeals for Veterans Claims 
(Court) held that the rule from Francisco does not apply 
where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability.  

Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  In view 
of the denial of the claimant's appeal covered more fully 
below, the Board finds that assignment of staged ratings in 
the veteran's case is not for application.

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  


Ankylosis of any finger other than the thumb, the index 
finger or the middle finger is evaluated as noncompensable 
(whether for the major or minor hand) with the exception that 
extremely unfavorable ankylosis is rated as amputation.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.  

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  

A little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  

(a) less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.);  

(b) more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to execute skilled 
movements smoothly; and 

(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Court held in Hicks v. Brown, 8 Vet. App. 417 (1995), 
that once degenerative arthritis is established by x-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes:  

(1) where limitation of motion of a joint or joints is 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion, and that 
limitation of motion meets the criteria in the diagnostic 
code or codes applicable to the joint or joints involved, the 
corresponding rating under the code or codes will be 
assigned;  

(2) where the objectively confirmed limitation of motion is 
not of a sufficient degree to warrant a compensable rating 
under the code or codes applicable to the joint or joints 
involved, a rating of 10 percent will be applied for each 
major joint or group of minor joints affected, "to be 
combined, not added"; and

(3) where there is no limitation of motion, a rating of 10 
percent or 20 percent, depending upon the degree of 
incapacity, may still be assigned if there is x-ray evidence 
of the involvement of 2 or more major joints or 2 or more 
minor joint groups.  

In addition, diagnostic code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is contemplated by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

Finally the Court noted that Diagnostic 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by x-ray 
evidence to be limited motion even though a range of motion 
may be possible beyond the point when pain sets in.  Hicks, 8 
Vet. App. 417.  

An injury of the liver with residual disability is rated as 
peritoneal adhesions.  A healed injury with no residuals is 
evaluated as noncompensable.  38 C.F.R. § 4.114, Diagnostic 
Code 7311.  

However a note under the diagnostic code for adhesions of the 
peritoneum states that ratings for adhesions will be 
considered when there is a history of an operative or other 
traumatic or infectious (intra-abdominal) process and at 
least two of the following:  disturbance of motility, actual 
partial obstruction, reflex disturbances, or presence of 
pain.  

When there are mild symptoms of adhesions of the peritoneum a 
noncompensable evaluation is assigned.  A 10 percent 
evaluation is assigned for a moderate case of symptoms with 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distention.  38 C.F.R. § 4.114, Diagnostic Code 7301.  

A superficial scar that is poorly nourished with repeated 
ulceration is rated as 10 percent disabling as is a 
superficial scar that is tender and painful on objective 
demonstration.  38 C.F.R. § 4.118,  Diagnostic Codes 7803, 
7804.  

A scar may also be rated based on limitation of function of a 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more. This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 
8045.  

When there are characteristic prostrating attacks of migraine 
headaches occurring on average once a month over the last 
several months a 30 percent evaluation is assigned.  When 
there are characteristic prostrating attacks averaging one in 
two months over the last several months a 10 percent rating 
is assigned.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board notes that when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1999).  

While not all criteria have been shown for an increased 
evaluation, findings sufficiently characteristic to identify 
the disease and the disability therefrom, and coordination of 
rating with impairment of function are expected in all 
instances.  38 C.F.R. § 4.21 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When after consideration of all of the evidence and material 
of record in an appropriate case before VA there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

Initially the Board finds that the veteran's claims for 
increased compensation benefits for her disabilities are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of her 
disabilities (that are within the competence of a lay party 
to report) are sufficient to conclude that her claims for 
increased initial evaluations for those disabilities are well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran has been afforded 
several VA examinations.  The Board is unaware of any 
additional evidence which has not already been requested 
and/or obtained that is pertinent to the claims on appeal.  
The Board is satisfied that the evidentiary record is 
sufficiently complete for the purpose of the current 
adjudications.  


Post traumatic headaches

On the issue of entitlement to an initial evaluation in 
excess of 10 percent for post traumatic headaches, purely 
subjective symptoms such as headache due to brain trauma are 
to be rated at a maximum evaluation of 10 percent according 
to 38 C.F.R. § 4.124a, Diagnostic Code 8045.  

However, based on the opinion of the VA examiner who examined 
the veteran in November 1997 that the veteran's headaches are 
in the nature of migraine headaches, the Board also 
considered whether a higher evaluation was supported under 
Diagnostic Code 8100.  

In this regard, the veteran has reported headaches every week 
to two weeks.  The headaches apparently come over period of 
up to three days and each headache lasts for up to a few 
hours.  

The veteran reported initially that medications were not 
helpful in alleviating her headaches although during the most 
recent VA examination, in November 1997, the veteran reported 
that Tylenol would abort the headaches. 

In order to warrant an increase to a 30 percent evaluation 
for post traumatic migraine-type headaches VA regulations 
require a showing of characteristic prostrating attacks 
occurring on average once a month over the last several 
months. 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

The Board observes that although the veteran has testified 
consistently to headaches every week or two, the record does 
not contain medical records showing actual treatment (as 
opposed to recitation of history) of headaches of that 
frequency.  In any event, the resolution of the actual 
frequency of the veteran's headaches is not dispositive 
because the probative medical evidence affirmatively 
concludes that the veteran's headaches are not prostrating.  

The veteran reported difficulty with school work due to 
headaches in her substantive appeal but recently indicated 
that she was working and was able to continue functioning 
during her headaches.  

In sum, the service-connected post traumatic migraine-type 
headaches occur by history every week or two and are not 
prostrating.  Accordingly criteria for a higher initial 
evaluation have not been met or approximated.  The 
preponderance of the evidence is against the claim and 
therefore it is denied.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Codes 8045, 
8100; Gilbert supra.  


Residuals of a left (minor) little finger fracture

The veteran has reported some stiffness and aching in the 
area where the little finger of her left (minor) hand was 
fractured in service but she denies other symptoms.  

There is no specific diagnostic code for residuals of 
fracture of a finger.  See 38 C.F.R. § 4.20.  However, 
limitation of motion or ankylosis of a finger can be rated, 
if present, and arthritis of a finger joint could also be 
rated (primarily in accordance of limitation of motion).  

Upon review of the evidence of record in the claims folder 
the Board concludes that the evidence does not show arthritis 
of the left little finger.  In fact, several examinations 
have been performed and none of these has shown any objective 
indication of disability due to the finger fracture.  

Ankylosis of any finger other than the thumb, the index 
finger or the middle finger is evaluated as noncompensable 
(whether for the major or minor hand) with the exception that 
extremely unfavorable ankylosis is rated as amputation.  
38 C.F.R. § 4.71a, Diagnostic Code 5227.  However, in the 
veteran's case, there is no medical assessment or other 
indication of any ankylosis of the finger, much less 
extremely unfavorable ankylosis.  

Functional limitation, specifically the subjective aching of 
the finger, was taken into consideration.  There was no 
objective evidence of painful motion, weakness or the like.  
DeLuca, supra; Hicks supra.  

In sum, residuals of the service-connected left (minor) 
little finger fracture include periodic subjective feelings 
of stiffness and aching but not arthritic changes or 
ankylosis. 

As noted above, where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  
Because the probative evidence does not meet or even 
approximate the criteria for a compensable evaluation, the 
Board concludes that the preponderance claim is against the 
claim and it is denied.  38 U.S.C.A. §§ 1155, 5107;  
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.20, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5010, 5003, 5227; Gilbert 
supra.  


Residuals of laparotomy with liver laceration

The veteran reports some vague symptoms that she attributes 
to the service-connected liver laceration and laparotomy.  
Specifically, she maintains that she has some pulling around 
the surgical scar when she lies on her stomach.  The veteran 
has also reported some abdominal discomfort on VA 
examinations.  

A liver injury, as noted above, is evaluated as 
noncompensable if there are no residuals.  If there are 
residuals then the residuals are rated as peritoneal 
adhesions.  38 C.F.R. § 4.114, Diagnostic Codes 7311, 7301.  

The veteran has reported a feeling of pulling from her 
abdominal scar, and a "pulling pain" on work or movements 
of the body is listed as a symptom of a moderate case of 
adhesions of the peritoneum, which is rated 10 percent 
disabling.  

However it is unclear whether the veteran actually has 
intraabdominal pulling as opposed to pulling of the skin at 
the scar.  Moreover, that diagnostic code (7301) also makes 
it clear that ratings for adhesions will be considered only 
when there is both a history of operative (or other traumatic 
or infectious intraabdominal) process and at least two of the 
following: disturbance of motility, actual partial 
obstruction, reflex disturbances, and presence of pain.  

The medical conclusion reached by the experts who have 
examined the veteran is that there are no residuals of the 
inservice injury.  Vague periodic reports of abdominal 
discomfort have not been attributed in any of the reports of 
record to the liver laceration or laparotomy.  Lab tests show 
no impairment of liver function according to a VA examiner.  
There is also no indication that the veteran has colic-type 
pain, constipation or other disturbance of motility, or 
abdominal distention.  Nausea has not been associated with 
the abdominal injury.  There is no evidence of actual 
obstruction or reflex disturbance.  



The Board also considered whether there was impairment 
associated with the operative scar itself.  The scar is well 
healed and non-irritated.  There is no indication of 
ulceration and as stated the examiners have not found any 
residual disability due to the veteran's liver laceration.  
The Board does not find that complaints of pulling when the 
veteran lies on her stomach is limitation of function within 
the meaning of Diagnostic Code 7805.  

In summary, no objective residuals of the service connected 
laparotomy with liver laceration have been identified.  The 
criteria for an initial compensable evaluation for residuals 
of laparotomy with liver laceration have not been met or 
approximated.  The preponderance of the evidence is against 
the claim and therefore it is denied.   38 U.S.C.A. §§ 1155, 
5107;  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.114, Diagnostic 
Codes 7301, 7311, 7803-7805 (1999);  Gilbert supra.  

With respect to each claim the veteran has submitted 
contentions that her disabilities were worse and warranted 
increased evaluations.  A layperson, such as the veteran, 
without medical training or experience is not competent to 
offer medical diagnoses or opinions on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  


Additional Matter

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board, however, is still obligated to 
seek all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
law or regulations.




In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that while the 
RO provided the veteran with the criteria referable to 
assignment of extraschedular evaluations, it did not actually 
refer to them in its discussion; however, it is clear that 
they were considered.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

There has been no showing by the veteran of extraordinary or 
exceptional disability from the service connected 
disabilities, beyond that contemplated by the rating 
schedule, such as frequent periods of hospitalization or 
marked interference with employment due to the service 
connected disabilities.  Therefore, there exists no basis 
upon which to refer the veteran's case to the Director or 
Under Secretary for review for consideration of 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).


The current schedular criteria adequately compensate the 
veteran for the current demonstrated nature and extent of 
severity of her service connected disabilities.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for post traumatic headaches is denied.  

Entitlement to an initial compensable evaluation for 
residuals of a left (minor) little finger fracture is denied.  

Entitlement to an initial compensable evaluation for 
residuals of laparotomy with liver laceration is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

